Citation Nr: 1120020	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to a compensable disability rating for service-connected hypertension.

3.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for cirrhosis of the liver/liver transplant.

4.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1952 to December 1956 and from February 1957 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Notably, after the Board denied the Veteran's claims in June 2009, he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  Subsequently, the Veteran, through his representative, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion) requesting that the Board's decision be vacated and remanded.  The Court granted the motion and remanded the case to the Board for further appellate review.  The case now returns to the Board following the Court Order.  

In October 2010, the Veteran testified at a formal hearing at the VA RO in Indianapolis.  The transcript of the hearing has been reviewed and is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a higher initial evaluation for service connected diabetes mellitus and entitlement to service connection for cirrhosis of the liver/liver transplant are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record indicates that the Veteran's service-connected hypertension was manifested by diastolic blood pressure readings that were predominantly below 100 and systolic blood pressure readings that were predominantly below 160.

2.  In an unappealed August 2001 rating decision, the RO denied the Veteran's claim of entitlement to service connection for cirrhosis of the liver/liver transplant.

3.  The evidence associated with the claims folder subsequent to the August 2001 RO rating decision is both new and material in that it raises a reasonable possibility of substantiating the claim.

4.  The competent evidence of record shows that the Veteran is diagnosed with diabetic retinopathy in only the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the Veteran's service-connected hypertension have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  The August 2001 RO decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

3.  Since the August 2001 RO decision, new and material evidence has been received that is sufficient to reopen the claim of entitlement to service connection for cirrhosis of the liver/liver transplant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Diabetic retinopathy of the right eye, but not the left eye, was proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

In June 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to schedule the Veteran for a formal RO hearing and to obtain the Veteran's complete VA treatment records.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran testified at a formal hearing in October 2010, and the RO obtained the Veteran's VA treatment records.  Based on the foregoing, the Board finds that the AMC substantially complied with the June 2010 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2005, August 2005, September 2005, and May 2008 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection and an increased evaluation for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  These VCAA notice letters also addressed the element of degree of disability.  The Board notes that the Veteran was not provided notice regarding the evidence and information necessary to establish an effective date in accordance with Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006).  However, the Board observes that the Veteran is already in receipt of the earliest possible effective date for his service-connected hypertension.  Additionally, the Veteran's claim for retinopathy is substantiated and his claim for cirrhosis is reopened.  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).
  
Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As the increased rating issue on appeal involves entitlement to a higher initial rating, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

In light of the full grant of benefits for the Veteran's request to reopen his claim of entitlement to service connection for cirrhosis of the liver, the Board notes that no further notification or assistance is necessary to develop facts pertinent to the claim at this time. 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the Veteran with compensation and pension examinations for his hypertension in September 2005 and December 2007, obtained the Veteran's VA and private medical records, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  
To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were, collectively, more than adequate, as the examinations were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Hypertension

The Veteran claims that he is entitled to a compensable initial disability rating for his service-connected hypertension.  Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

As mentioned previously, the Veteran is currently in receipt of a noncompensable disability rating under Diagnostic Code 7101, which provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Diagnostic Code 7101 provides a 10 percent disability rating when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; there is a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  The next higher 20 percent disability rating is awarded for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling, and hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran filed his claim in May 2005.  His claims file contains several blood pressure readings relevant to the appeal period.  However, the Veteran's diastolic blood pressure never reached 100 and his systolic blood pressure never reached 160.  In fact, the Veteran's blood pressure was 108/50 in May 2005.  Furthermore, his highest diastolic pressure during the appeal period reached 83 and his highest systolic blood pressure was 155.  Most recently, in May 2010, his blood pressure was 132/67.  

The Veteran underwent a compensation and pension examination for his hypertension in December 2007.  Although this examination is slightly more than three years old, the Board can evaluate the Veteran's claim without a new examination because the record contains blood pressure readings as recent as May 2010.  The examiner noted that the Veteran's course since onset was intermittent with remissions and that his disorder was treated with an Aniotensin II receptor.   The Veteran's blood pressure was recorded three times at 130/64, 129/83, and 129/83.  

In this case, the Board finds that an increased evaluation is not warranted.  The competent evidence of record does not show that the Veteran's diastolic pressure was predominantly 100 or more or that his diastolic pressure was predominantly 160 or more.  Therefore, the Board finds that an increased evaluation is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board further notes that to the extent that the Veteran's service-connected disability affects his employment, such has been contemplated in the assignment of the current disability rating.  The evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     




Diabetic Retinopathy

The Veteran claims entitlement to service connection for diabetic retinopathy as secondary to his service-connected diabetes mellitus.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this case, several treatment records noted that there was no evidence of diabetic retinopathy.  Then, in April 2010, the Veteran was seen at the eye clinic at the VA Medical Center in Indianapolis.  He complained of sudden vision loss in the right eye for one minute three times in the previous two months but no changes in his left eye.  He was diagnosed with very mild diabetic retinopathy in the right eye only.  This diagnosis, in essence, provides a medical opinion that the Veteran's retinopathy in the right eye is due to his diabetes mellitus by use of the diagnosis diabetic retinopathy.

There is no conflicting medical evidence of record.  There is no medical evidence that the Veteran's retinopathy is etiologically related to any disorder other than diabetes.  Although this evidence is brief, it satisfies each of the criteria for establishing service connection on a secondary basis.  As the Veteran is already service-connected for diabetes mellitus, he is also entitled to service connection for diabetic retinopathy of the right eye secondary to his service-connected diabetes.  However, there is no evidence that the Veteran is diagnosed with diabetic retinopathy of the left eye, and to that extent, his claim is denied.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim of diabetic retinopathy of the left eye and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Cirrhosis of the Liver/Liver Transplant

The Veteran's current claim involves entitlement to service connection for cirrhosis of the liver/liver transplant.  By way of background, the RO denied the Veteran's claim in August 2001 because there was no evidence of an in-service disease or injury or a medical nexus between the Veteran's disorder and his period of active military service.  The Veteran applied to reopen his claim in May 2005 and was denied by a November 2005 rating decision.  The RO denied the claim because the new evidence submitted by the Veteran was not material in that it did not show that the Veteran's liver disorder was incurred in service.     

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final August 2001 rating decision included the Veteran's service treatment records, a statement from Dr. D.R. dated February 2001, and treatment reports from Dr. D.J.B. dated November 1993 to November 1999.  Since the August 2001 rating decision, the Veteran's claims file has been supplemented with VA and private outpatient treatment records, statements from the Veteran and his representative, the Veteran's October 2010 formal hearing testimony, and medical literature regarding causes of liver disease.  The Veteran's request to reopen his claim is evaluated based on this new evidence.  

The Board notes that much of the evidence submitted after the August 2001 rating decision was not available at the time of that decision.  The Board also notes that the Veteran has asserted a new theory that his cirrhosis of the liver/liver transplant was caused or aggravated by his service-connected diabetes mellitus.  While this is not enough to reopen the claim, the Veteran has also submitted several medical articles establishing a possible link between diabetes mellitus and the Veteran's type of liver disease.  Most persuasive are the statements contained therein that nonalcoholic steatohepatitis (NASH) "appears to be associated with diabetes" and that poorly controlled blood sugars increases your risk of nonalcoholic fatty liver disease, which in turn leads to nonalcoholic cirrhosis.  Thus, the new evidence indicates that the Veteran's diabetes mellitus may have caused or aggravated his liver disability.  Thus, the Board finds that this evidence has not been submitted before and qualifies as new and material evidence as to an unproven element of his claim.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Therefore, the Veteran has submitted new and material evidence sufficient to reopen his claim.

Accordingly, having determined that new and material evidence has been submitted, the Veteran's claim of entitlement to service connection for cirrhosis of the liver/liver transplant is reopened.  However, although the additional evidence is sufficient to reopen the claim, further efforts to assist the Veteran in substantiating his claim must be completed before the Board can consider the merits. 





ORDER

1.  Entitlement to a compensable disability rating for service-connected hypertension is denied.

2.  Entitlement to service connection for diabetic retinopathy of the right eye, to include as secondary to service-connected diabetes mellitus, type II, is granted.

3.  Entitlement to service connection for diabetic retinopathy of the left eye, to include as secondary to service-connected diabetes mellitus, type II, is denied.

4.  New and material evidence having been presented, the claim of entitlement to service connection for cirrhosis of the liver/liver transplant is reopened and, to this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to an initial evaluation higher than 20 percent for his service-connected diabetes mellitus and entitlement to service connection for cirrhosis of the liver/liver transplant.

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected diabetes mellitus.  At his formal RO hearing, the Veteran testified that his diabetes has caused him to regulate his activities, which is essentially a complaint that his symptoms have worsened since his last compensation and pension examination in January 2008.  Given the passage of time since his most recent examination and the Veteran's claim that his symptoms have worsened, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's diabetes mellitus and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this matter must be remanded for a compensation and pension examination to ascertain the current severity of the Veteran's service-connected diabetes mellitus.

As for the Veteran's liver disorder claim, VA must provide a compensation and pension examination to a Veteran when the information and evidence of record (1) contains competent lay or medical evidence of a current diagnosed disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 manifesting during the applicable presumptive period if the Veteran has the required service to trigger the presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran has been diagnosed with a liver disorder and underwent a liver transplant.  He has claimed that his diabetes mellitus has caused his liver disorder and provided medical literature showing an apparent linkage between the two disorders.  Therefore, this claim is remanded so the Veteran can be afforded a compensation and pension examination.

While this case is in remand status, the AMC should obtain any updated VA treatment records that are not already associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's most recent treatment records (since June 2010) from the Indianapolis VA Medical Center and associate the records with the claims folder.

2.  Schedule the Veteran for an appropriate medical examination to determine the nature and extent of any current manifestations of his service-connected diabetes mellitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file and a copy of this remand should be made available for review in connection with the examination.  The examiner should indicate in the report that the claims file was reviewed.  The examiner should distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected diabetes mellitus and any other non-service-connected disorders that may be found, including whether the Veteran's diabetes mellitus results in a regulation of his activities.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate examination to determine the etiology or onset and extent of his claimed liver disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report.

The examiner should specifically state whether the Veteran's liver disorder was at least as likely as not (i.e., probability of 50 percent) caused or aggravated by his service-connected diabetes mellitus or whether it is otherwise related to his period of active military service.  If the examiner is unable to give such an opinion without resorting to mere speculation, the examiner should state so and give the reasons why he or she cannot give such an opinion.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

4.	After any additional development deemed necessary is accomplished, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.        

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


